ACCEPTED
                                                                                  04-15-00622-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                            10/2/2015 10:48:18 AM
                                                                                   KEITH HOTTLE
                                                                                           CLERK
                              04-15-00622-CV
                         NO. ______________

                                                                FILED IN
                    IN THE COURT OF APPEALS    4th COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICTSAN ANTONIO, TEXAS
                       SAN ANTONIO, TEXAS      10/2/2015 10:48:18 AM
                                                           KEITH E. HOTTLE
                                                                Clerk


                         IN RE IPSECURE, INC.,
                                                      Relator

_______________________________________________

       Original Proceeding Arising out of Cause No. 2014-CI-02257
        in the 407th Judicial District Court, Bexar County, Texas
                  The Honorable Peter Sakai, Presiding


        MOTION FOR EMERGENCY TEMPORARY STAY OF
      ORDER COMPELLING DISCOVERY BY OCTOBER 5, 2015
_______________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     Relator IPService, Inc. files this Emergency Motion requesting a

temporary stay of the trial court’s Order on Plaintiff’s Motion to Compel

Answers to Discovery (Against Defendant IPSecure, Inc.) with regard to

Requests for Production Nos. 1 and 7 pending resolution of this proceeding.

The order, which was signed October 2, 2015, requires Relator to

comply by October 5, 2015. Emergency relief is necessary to preserve

this Court’s jurisdiction to decide important questions raised in Relator’s

Petition for Writ of Mandamus regarding whether the trial court clearly
abused its discretion by ordering Relator to respond to requests for

production that seek irrelevant information as well as documents

containing confidential, private, trade secret, and proprietary business

information.

                                     I.

     Relator seeks issuance of a writ of mandamus to compel the

Honorable Peter Sakai, Judge of 225th District Court, Bexar County, Texas,

to vacate his Order on Plaintiff’s Motion to Compel Answers to Discovery

(Against Defendant IPSecure, Inc.), which was signed on October 2, 2015.

MR 229.

                                    II.

     As demonstrated in Relator’s Petition for Writ of Mandamus, the trial

court clearly abused its discretion by ordering Relator to respond to

Requests for Production Nos. 1 and 7, which seek irrelevant information as

well as documents containing confidential, private, trade secret, and

proprietary business information.

                                    III.

     Furthermore, appeal following resolution of the remaining claims

would not provide an adequate remedy, because a discovery order that

compels production of privileged or confidential information that will


                                     2
materially affect the rights of the aggrieved party. Walker v. Packer, 827
S.W.2d 833, 843 (Tex. 1992) (orig. proceeding).

                                       IV.

      Relator has filed its mandamus petition as expeditiously as possible –

the same day that the trial court signed the order that is the subject of this

proceeding. Therefore, to preserve this Court’s jurisdiction, Relator

respectfully requests that the Court stay the order compelling discovery so

that it can consider the merits of Relator’s Petition for Writ of Mandamus

filed concurrently with this Motion.

      For these reasons, Relator respectfully requests that this Court issue a

stay that prevents enforcement of the Order on Plaintiff’s Motion to Compel

Answers to Discovery (Against Defendant IPSecure, Inc.) as to Requests for

Production Nos. 1 and 7, pending the Court’s action on Relator’s Petition

for Writ of Mandamus. Relator further prays for such other relief, at law or

in equity, to which it may be entitled.




                                          3
                         Respectfully submitted,

DAVIS, CEDILLO & MENDOZA, INC.           HOUSTON DUNN, PLLC
Ronald E. Mendoza                        Nissa M. Dunn
State Bar No. 13937700                   State Bar No. 14766450
Ryan J. Tucker                           Samuel V. Houston, III
State Bar No. 24033407                   State Bar No. 24041135
755 E. Mulberry Avenue, Suite 500        4040 Broadway, Suite 440
San Antonio, Texas 78212                 San Antonio, Texas 78209
(210) 822-6666 – Telephone               (210) 775-0880 - Telephone
(210) 822-1151 – Telecopier              (210) 826-0075 – Telecopier
rmendoza@lawdcm.com                      nissa@hdappeals.com
rtucker@lawdcm.com



                          By /s/ Nissa M. Dunn
                             Nissa M. Dunn

                         ATTORNEYS FOR RELATOR
                             IPSECURE, INC.




            CERTIFICATE OF COMPLIANCE AND CONFERENCE

      I certify that under Texas Rule of Appellate Procedure 52.10, I
attempted to confer with Ms. Mary J. Ibarra-Myers and Mr. Roger
Bresnahan, counsel for Real Party in Interest, by telephone on October 2,
2015 regarding this motion for emergency relief. I was unable to speak with
either Ms. Ibarra-Myers or Mr. Bresnahan, but I did leave voice mail
messages explaining that that Relator would be filing this motion seeking
emergency temporary relief as set out in this motion.


                            /s/ Ryan J. Tucker
                              Ryan J. Tucker




                                    4
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of this Motion for Emergency
Temporary Stay was served on the 2nd day of October 2015, by electronic
service and/or e-mail on:

     Scott A. Farrimond
     Roger G. Bresnahan
     Mary J. Ibarra-Myers
     130 E. Travis Street, Suite 350
     San Antonio, Texas 78205
     sfarrimond@fcbtxlaw.com
     rbresnahan@fcbtxlaw.com
     mibarra@fcbtxlaw.com

     Attorneys for Plaintiff/Real Party in Interest

     Robert Ramirez
     8535 Wurzbach, Suite 101
     The Galaxy II Bldg.
     San Antonio, Texas 78240
     rramirezjpd@sbcglobal.net

     Attorney for Defendant Jesse A. Rodriguez

     By U.S. Mail only:

     The Honorable Peter Sakai
     225th Judicial District Court
     Bexar County Courthouse
     100 Dolorosa, Suite 210
     San Antonio, Texas 78205

     Respondent

                                              /s/ Nissa M. Dunn
                                              Nissa M. Dunn




                                       5